IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-50730
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JUAN DE DIOS OAXACA-MARTINEZ, also known as El Can, also
known as José Martinez,

                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                     USDC No. EP-00-CR-275-4-H
                        - - - - - - - - - -
                           April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Juan De

Dios Oaxaca-Martinez has moved for leave to withdraw and has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).   Oaxaca-Martinez has not filed a response.

     Our independent review of the brief and the record discloses

no nonfrivolous issue in this direct appeal.   Accordingly, the

motion for leave to withdraw is GRANTED, counsel is excused from




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-50730
                               -2-

further responsibilities herein, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.